Citation Nr: 0928572	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  06-17 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to April 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a Department of Veterans Affairs (VA) Regional 
Office (RO) July 2004 rating decision that denied the 
Veteran's claim for service connection for PTSD.  The Board 
notes that the RO originally denied service connection for 
PTSD in a May 2003 rating action, which became final in the 
absence of a timely appeal.  When this case was before it in 
December 2007, the Board found that new and material evidence 
had been submitted, and reopened the claim for service 
connection for PTSD.  The case was remanded for additional 
development of the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act (VCAA) describes VA's duty 
to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002), 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the appellant is expected 
to obtain and submit, and which evidence will be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claims on appeal.  

In February 2008, the AMC sent the Veteran a letter that 
complied with the required VCAA notice.  However, the letter 
was sent to an address in West Virginia, which was not the 
Veteran's address of record at that time, and the letter was 
returned as undeliverable.  While a new address in 
Philadelphia, Pennsylvania has apparently been identified, 
there is no indication in the record that the letter was re-
mailed to the new address.  

Thus, on remand the RO/AMC should provide corrective notice 
to include notice consistent with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must review the Veteran's 
claims file, and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103 and 
5103A (West 2002) are fully complied with 
and satisfied with respect to the claim 
for service connection for PTSD.  The 
letter should also advise the Veteran that 
a disability rating and effective date 
will be assigned if service connection is 
awarded for his claimed conditions, to 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The RO/AMC should send this 
letter to the Veteran's latest address of 
record, which at this time is in 
Philadelphia, Pennsylvania.

2.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




